Title: Charles Willson Peale to Thomas Jefferson, 24 August 1816
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            
              Dear Sir
              Belfield Augt 24. 1816.
            
            Last evening I received your letter of the 17th Instant, and I suppose before this time you have received one from me dated the 9th & 13th in which I stated that the young man I had spoken to, had gone to the neighbourhood of Bethlehem—I have been with several Watch-makers in the City since I wrote, who all have promised me notice if any discreet young man offers—within two days I shall again be in the City and will them then make the rounds & I will then then visit a silver-smith of my acquaintance that I have confidence will endeavor to serve me & in whose judgement I can rely on—my letter alluded to above, imbraced several subjects, and also
			 contained an Address which I made to the Citizens on 18th Ult—I suppose you get our Philada papers, if so I need not detail any thing about the publications respecting my Museum—
            I have wrote a letter to each of the Councils of the City, which will be delivered at their next meeting—If they do not Patronize the Museum—The City of Philada may loose the benefit of all my labours—The tenor of my letter implies that I have full confidence that they will do all I ask of them. Whatever may be the result, I will communicate to
			 you soon after. An ingenious mechanic (Mr Lukens) is making a Galvanic apparatus to ring bells—It is said one of the kind has been in continual operation in London more than 3 years—and it is supposed that it will continue to attract & repel a claper as long  as the material will last—and being dry, they the metals will last a long time.
            Mr Lukens has made it very handsome, & I hear that he intends to give it a place in the Museum—a slight Sketch may be acceptable.
            
            
            a, a, Bells—supported by hollow Glass
			 Pillars—in which are plates of Zink, paper & silvered paper alternatly placed over each other in number as I understand about 5000, a connection from base to base of the Pillars of Tin foil— which punched out of the plates of thin Zinc—& paper by a harness makers punch. b, b, Bases of the pillars. c, c, bases of 2 low Pillars—with a small pit on each for what
			 I
			 shall call the Pendelum, made thus:  (d) a cross with points to rest in the pitts of the small Pillars, so that the vibration is perfectly easy from Bell to Bell.
            Perhaps all this may be familiar to you, by your correspondance, or receipts of periodical works from Europe—however I have the pleasure of the attempt to amuse you, at the same time the copies of my letters, will leave to posterity the various remembrances of machines, with my Idea’s at the same
			 time.
            If I can find any thing satisfactory to say respecting a wth watch-maker or silver-smith, I shall immediately write after I go to Philada—I am with the highest reguard your friend.
            C W Peale
          
          
            PS. My Son Franklin says that in Mr Lukens machine that there is not 2 stands to support the Pendelum, but only the back one from that an arm with a ring thus.  in which ring are the pivot holes on opposite sides.
          
        